                                                      Case 2:20-cv-01361-APG-EJY Document 9 Filed 10/30/20 Page 1 of 2



                                                  1   MITCHELL S. BISSON, ESQ.
                                                      Nevada Bar No.: 11920
                                                  2   911 LAW GROUP
                                                      911 N. Buffalo Drive, Suite 201
                                                  3   Las Vegas, NV 89128
                                                      Tel.: (702) 385-3343
                                                  4   Fax: (702) 385-2899
                                                      mbisson@911legalgroup.com
                                                  5   Attorneys for Plaintiff
                                                  6                                   UNITED STATES DISTRICT COURT
                                                  7                                       DISTRICT OF NEVADA
                                                  8
                                                       ANNIVERSARY MINING CLAIMS, LLC, a
                                                  9    Nevada limited liability company, CASE NO.: 2:20-CV-1361-APG-EJY

                                                 10                                                        STIPULATION AND ORDER TO
                                                                         Plaintiff,                             EXTEND BRIEFING
                                                 11                                                                SCHEDULE
                                                       vs.                                                        (First Request)
                                                 12
                                                       UNITED STATES OF AMERICA; UNITED
                                                 13    STATES DEPARTMENT OF THE
                                                       INTERIOR; NATIONAL PARK SERVICE,
           T: (702) 385-3343 F: (702) 385-2899




                                                 14
              911 N. Buffalo Drive, Suite 201




                                                       an agency within the United States
911 LAW GROUP
                 Las Vegas, Nevada 89104




                                                 15    Department of the Interior; LAKE MEAD
                                                       NATIONAL RECREATION AREA, unit
                                                 16    managed by the NATIONAL PARK
                                                       SERVICE; DOES I through X, inclusive;
                                                 17    ROE CORPORATIONS I through X,
                                                       inclusive;
                                                 18
                                                 19
                                                                         Defendant.
                                                 20
                                                             Pursuant to Rule 6(b)(1) of the Federal Rules of Civil Procedure and Rule 6-1 of this
                                                 21
                                                      Court’s Local Rules, the parties, through undersigned counsel, stipulate to extend the deadlines for
                                                 22
                                                      Plaintiff’s Opposition to Defendant’s Motion to Dismiss Plaintiff’s Complaint and Memorandum
                                                 23
                                                      of Points and Authorities (ECF No. 7) and Defendant’s Reply thereof. This is the first request to
                                                 24
                                                      extend such deadlines.
                                                 25
                                                             The deadline for Plaintiff’s Opposition to Defendant’s Motion to Dismiss Plaintiff’s
                                                 26
                                                      Complaint and Memorandum of Points and Authorities (ECF No. 7) shall be extended from
                                                 27
                                                      October 30, 2020 to November 13, 2020.
                                                 28



                                                                                                  Page 1 of 2
                                                      Case 2:20-cv-01361-APG-EJY Document 9 Filed 10/30/20 Page 2 of 2



                                                  1          The deadline for Defendant’s Reply to Plaintiff’s Opposition to Defendant’s Motion to
                                                  2   Dismiss Plaintiff’s Complaint and Memorandum of Points and Authorities (ECF No. 7) shall be
                                                  3   extended to November 20, 2020.
                                                  4          Due to the corona-virus pandemic, as well as Plaintiff’s counsel’s law firm undergoing
                                                  5   administrative changes, additional time is being requested to respond to the above-mentioned
                                                  6   motions. Undersigned counsel requires the additional time requested herein to adequately prepare
                                                  7   the oppositions and reply briefs in the present matter.
                                                  8          This stipulated request is submitted for the reasons explained above, in good faith, and not
                                                  9   for purposes of undue delay.
                                                 10   Respectfully submitted this 29th day of October 2020.
                                                 11   911 LAW GROUP                                 PAUL E. SALAMANCA
                                                 12                                                 Deputy Assistant Attorney General
                                                                                                    Environment & Natural Resources Division
                                                 13
                                                      /s/ Mitchell S. Bisson                        /s/ Frances B. Morris
           T: (702) 385-3343 F: (702) 385-2899




                                                 14
              911 N. Buffalo Drive, Suite 201




                                                      ________________________                      ________________________
911 LAW GROUP
                 Las Vegas, Nevada 89104




                                                 15   MITCHELL S. BISSON, ESQ.                      FRANCES B. MORRIS (DC Bar No. 1016833)
                                                      911 N. Buffalo Drive, Suite 201               U.S. Department of Justice
                                                 16   Las Vegas, Nevada 89128                       Environment & Natural Resources Division
                                                      702-385-3343                                  Natural Resources Section
                                                 17   Attorney for Plaintiff                        P.O. Box 7611
                                                                                                    Washington, DC 20044-7611
                                                 18
                                                                                                    Tel: (202) 514-2855; Fax: (202) 305-0506
                                                 19                                                 Email: frances.morris@usdoj.gov
                                                                                                    Attorneys for Federal Defendants
                                                 20
                                                 21   IT IS SO ORDERED:
                                                 22
                                                                                                            __________________________________
                                                 23                                                         UNITED STATES DISTRICT JUDGE
                                                                                                                      October 30, 2020
                                                                                                            DATED: __________________________
                                                 24
                                                 25
                                                 26
                                                 27
                                                 28



                                                                                                  Page 2 of 2
